DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’111 (JP 2019-062111, cited in IDS, Machine Translation is provided) in view of Naruse (US 2015/0313016).
Regarding claim 4, JP’111 discloses a method for manufacturing a physical quantity sensor, comprising: forming a through hole (Fig.2, numeral 31; [0020]) and a recess portion in a lid body (21); configuring a movable body (Fig.13; numeral 11; [0018])) to be accommodated in a space between the lid body (13) and a base body (14); and irradiating the material of the lid body through hole and the recess portion with laser light to melt the material that forms the lid body melts and seal  the through hole to seal the space ([0022]; [0023]).
JP’111 does not discloses that the lid body being formed of material containing silicon.  JP’111 however discloses the lid body may be made from different materials ([0045]). And Naruse discloses that the lid body (Fig.7G, numeral 50) made from material containing silicon ([0058]). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’111 with Naruse to have the lid body being formed of material containing silicon because these is one of the typical materials for forming a lid body in sensor devices (Naruse, [0058]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’111 in view of Naruse as applied to claim 4 above, and further in view of Shimizu (US 2004/0253839).
Regarding claim 5, JP’111 does not disclose wherein (1) when the laser light is radiated, the physical quantity sensor is in atmosphere in a chamber including a transparent window portion, and the lid body is heated via the base body; (2) that a chamber includes a transparent window.
Regarding element (1), Naruse however discloses wherein when the laser light is radiated, the physical quantity sensor is in an atmosphere in a chamber ([0142]), and the lid body (Fig.7l, numeral 50) is heated via the base body (10) (note: (50) is in contact with (10)).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’111 with Naruse to have the laser light is radiated, the physical quantity sensor is in atmosphere in a chamber including a transparent window portion, and the lid body is heated via the base body for the purpose of effectively performing laser irradiation (Naruse, [0142]).
Regarding element (2), Shimizu discloses that the chamber has a transparent window portion (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify JP’111 with Naruse and Shimizu to have a chamber including a transparent window portion for the purpose of passing the light having the specific wavelength (Shimizu, Abstract)
Response to Arguments
Applicant’s arguments with respect to claim(s) 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891